Citation Nr: 1244218	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the severance of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Propriety of severance of basic eligibility to Dependents' Educational Assistance (DEA), pursuant to 38 U.S.C.A. Chapter 35. 

3.  Entitlement to separate 10 percent ratings for service-connected bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1962 and from August 1963 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additionally, a claim for an increased rating for tinnitus was perfected by a July 2005 Form 9.  The Veteran had previously submitted a withdrawal of all claims on appeal in a November 2004 statement.  However, he submitted a later statement in January 2005 claiming not to have withdrawn any claims.  Under a strict reading of 38 C.F.R. § 20.204, the claim should not have been resurrected, as his retraction of withdrawal was no longer timely as a notice of disagreement on the February 2003 rating decision being challenged.  For whatever reason, the RO apparently accepted the retraction of withdrawal, as a statement of the case (SOC) was thereafter issued in July 2005.  The Veteran then submitted his substantive appeal later that month.  Given these circumstances, the Board finds the matter to be in appellate status.  

The issue of an earlier effective date for a 100 percent rating for PTSD, as well as whether new and material evidence has been received with respect to a claim of service connection for hypertension, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of the propriety of severance of TDIU and the propriety of the severance of basic eligibility to Dependents' Educational Assistance (DEA), pursuant to 38 U.S.C.A. Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

Inasmuch as there is no legal basis for a schedular rating in excess of 10 percent for the Veteran's tinnitus, the benefit sought on appeal is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Because the law and not the facts are dispositive in this case, the provisions of the Veterans Claims Assistance Act (VCAA) are not for application.  More specifically, because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

II.  Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2012).  This is the maximum schedular evaluation assignable for that condition.  

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.  

In view of the foregoing, the Board concludes that Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim for separate 10 percent schedular ratings for his service-connected bilateral tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral tinnitus is denied.


REMAND

Unfortunately, remand is necessary for further development in this case.

The Veteran was notified of an impending severance of TDIU and DEA in a September 2007 rating decision.  The severance was finalized by a December 2008 rating decision, effective August 12, 2003.  These documents are located in the Veteran's Virtual VA claims file.

Firstly, the Board notes that the December 2008 rating decision indicates that a formal hearing was conducted on August 20, 2008.  There is no transcript associated with the paper or virtual claims file.  Thus, the claims must be remanded for the association of the transcript, if such exists.  If no transcript is available, then the Veteran should be asked if he desires an additional hearing with RO personnel.

Additionally, the Veteran's April 2010 VA Form 9, Substantive Appeal, which is unsigned, indicates that he should be contacted to determine whether he wants a Board hearing concerning this matter.  Such should be accomplished on remand.

Additionally, the September 2007 rating decision indicates that Income Verification Match (IVM) Information Sheets from the Internal Revenue Service dated October 4, 2005, and October 10, 2006, as well as Income Verification Forms from the Everlasting Bread of Life Church, Inc., dated November 7, 2005, and October 31, 2006, were considered in the determination to sever the benefits in question.  There is no IVM folder included with the claims file that was forwarded to the Board.  On remand, the RO/AMC should ascertain the existence of IVM information for the Veteran and associate the IVM folder with the claims file.

The September 2007 rating decision additionally reflects the Veteran's contentions, raised during his hearing, that he returned the entirety of his salary to the church that had been paid to him for working during the relevant period.  The Veteran should be requested to submit any and all documents in his possession that indicate his actual salary from August 12, 2003 onward.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any and all documents indicating his actual salary, and any information concerning mitigating factors, from August 12, 2003, to the present. 

2.  Attempt to locate the transcript from the August 20, 2008, hearing before RO personnel.  If the transcript is not located, ask the Veteran if he desires an additional RO hearing.  If so, arrange for such a hearing to be conducted.

3.  Ask the Veteran if he wishes to have a Board hearing.  If so, arrange for such a hearing to be conducted.

4.  Request that any IVM folder in existence be obtained and associated with the claims file.

5.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


